DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments and arguments filed July 24, 2022.  Claims 1-4, 7-10, and 13-15 are currently pending wherein claims 1-4 read on a photosensitive resin composition, claims 7-10 read on a photosensitive resin composition, and claims 13-15 read on a method of preparing a photosensitive resin composition.

Allowable Subject Matter
Claims 1-4, 7-10, and 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest reference: Keyzer et al (CN 10146112).

Summary of claim 1:
A photosensitive resin composition, comprising: 
5 to 50 parts by weight of an acrylate crosslink monomer, 
0.2 to 0.6 parts by weight of an initiator, 
5 to 8 parts by weight of a liquid pigment solid substance, 
5 to 8 parts by weight of a resin, and 
20 to 70 parts by weight of a solvent; 
wherein the acrylate crosslink monomer comprises a copolymerization of two aromatic group-containing and triol-containing acrylate polymerizable monomers, the two aromatic group-containing and triol-containing acrylate polymerizable monomers are in a form of mutually symmetrical structure, one end of triol of one of the aromatic group-containing and triol-containing acrylate polymerizable monomer is bonded to an aromatic group of the one of the aromatic group-containing and triol-containing acrylate polymerizable monomer, the other end of the triol of the aromatic group-containing and triol-containing acrylate polymerizable monomer is bonded to triol of another aromatic group-containing and triol- containing acrylate polymerizable monomer; 
wherein the triol is glycerin, the aromatic group is selected from the group consisting of a benzene ring, a heterocyclic group, and a phenoxy group, and one end of the glycerin is modified to connect an aromatic group, the other end of the glycerin is connected to another acrylate polymerizable monomer molecule symmetrically.

Summary of claim 7:
A photosensitive resin composition, comprising: 
5 to 50 parts by weight of an acrylate crosslink monomer, 
0.2 to 0.6 parts by weight of an initiator, 
5 to 8 parts by weight of a liquid pigment solid substance, 
5 to 8 parts by weight of a resin, and 
20 to 70 parts by weight of a solvent; 
wherein the acrylate crosslink monomer comprises a copolymerization of two aromatic group-containing and triol-containing acrylate polymerizable monomers; 
wherein the triol is glycerin, the aromatic group is selected from the group consisting of a benzene ring, a heterocyclic group, and a phenoxy group, and one end of the glycerin is modified to connect an aromatic group, the other end of the glycerin is connected to another acrylate polymerizable monomer molecule symmetrically.

Summary of claim 13:
A method of preparing a photosensitive resin composition, comprising: 
providing an acrylate crosslink monomer, wherein the acrylate crosslink monomer comprises a copolymerization of two aromatic group-containing and _triol-containing acrylate polymerizable monomers, wherein the triol is glycerin, the aromatic group is selected from the group consisting of a benzene ring, a heterocyclic group,and a phenoxy group, and one end of the glycerin is modified to connect an aromatic group, the other end of the glycerin is connected to another acrylate polymerizable monomer molecule symmetrically; 
providing an initiator and mixing the initiator with the acrylate crosslink monomer; placing the acrylate crosslink monomer containing the initiator in a constant temperature water bath at 40 °C and irradiating the acrylate crosslink monomer containing the initiator with ultraviolet light for at least 6 hours; and 
obtaining the photosensitive resin composition by mixing a liquid pigment solid substance, a resin, a solvent, a dispersing agent, and an additive with the acrylate crosslink monomer containing the initiator.




Keyzer teaches a photoresist composition (page 1) that contains a diacrylate monomer (page 2), a colorant, and a photopolymerization initiator (page 6) wherein the colorant is a pigment (page 6).  Keyzer composition to contain a resin (page 17).  Keyzer teaches the amount of the resin to be 10 to 1000 parts based on 100 parts of the colorant and based on 100 parts of the resin there being 5-500 parts of the diacrylate monomer, and the amount of photoinitiator to be 0.01 to 200 parts by weight (page 6).  Keyzer teaches monomer to include the following compound reading on the claimed acrylate crosslink monomer:

    PNG
    media_image1.png
    304
    1130
    media_image1.png
    Greyscale

(page 3) wherein

    PNG
    media_image2.png
    536
    1278
    media_image2.png
    Greyscale

(page 3), in particular wherein R2’ and/or R2’’ can be an aryl group.  However, Keyzer does not teach or fairly suggest the claimed photosensitive resin wherein the triol is glycerin, wherein the aromatic group is selected from the claimed compounds, wherein the one end of the glycerin is connected to the aromatic group and the other to the acrylate polymerizable monomer.

In light of the discussion above, it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763